Opinion by
Hurt, J.
§134. Jurisdiction of county court; injunction. F. sued out an injunction before the county judge restraining G., a collector of taxes, from selling certain real estate levied upon for the amount of taxes due by F., said amount being $83.59. Held, that the amount of taxes *53being less than $200, was not within the jurisdiction of the county court, and that said court had no general equity jurisdiction to remove clouds upon land titles, and that the injunction granted must be dissolved and the bill dismissed. [Grant v. Quinsell, post, p. 401.]
February 9, 1881.
Reversed and dismissed.